Citation Nr: 0514001	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-30 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a lung disorder 
(previously characterized as bronchial asthma).  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to 
January 1950, and from October 1950 to November 1950.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the RO.  

In a November 1951 rating decision, the RO denied service 
connection for a bronchial asthma.  The veteran did not 
appeal, and the decision became final.  

The veteran applied to reopen his claim in March 2003.  In 
the May 2003 rating decision, the RO determined that new and 
material evidence had not been submitted.  

The veteran appeared at the RO and gave testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in May 2005.  A transcript of that hearing is of record.  

The now reopened claim of service connection for a lung 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

VA will notify the veteran if further action is required on 
this part.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  By a rating decision dated in November 1951, the RO 
denied the claim of service connection for bronchial asthma.  

3.  The evidence added to the record since the November 1951 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
lung disorder.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a lung disorder.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §  3.156, 20.1100, 
20.1103 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  

VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The Court of Appeals for Veterans Claims has concluded that 
VCAA was not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

To the extent that the action hereinbelow is favorable to the 
veteran, further discussion of VCAA is not required at this 
time. 


Pertinent Criteria

A rating action becomes final if a Notice of Disagreement is 
not received within one year of the notice of that action.  
38 U.S.C.A. § 7105 (West 2002).  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  

The provisions of 38 U.S.C.A. § 5108, provide that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2004).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).   


Analysis

In November 1951, the RO denied the veteran's claim of 
service connection for bronchial asthma.  The veteran did not 
perfect a timely appeal and the decision became final based 
on the evidence then of record.   

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.  

The evidence associated with the claims folder since the 
November 1951 decision includes VA treatment records and the 
veteran's testimony at the May 2005 hearing before the 
undersigned Veterans Law Judge.  

At his hearing, the veteran testified that he did not recall 
having any exacerbations of his asthmatic condition prior to 
his initial period of service other than an asthma attack at 
age 9.  He stated that he was treated for bronchitis while he 
was stationed in Germany and that the bronchitis worsened his 
asthmatic condition.  

The veteran further testified that, upon re-entry into active 
service, he had a full-blown asthma attack due to excessive 
heat while he was stationed in Texas.  He stated that he was 
medically discharged due to his bronchial disorder. 

The hearing testimony is both new and material.  It is new 
because the veteran's statements about his in-service lung 
disorder are not cumulative of the evidence already of 
record.  

The testimony is material because it provides credible 
information about the nature of the veteran's bronchial 
problems in service.  As such, it raises a reasonable 
probability of substantiating the claim.  

Because new and material evidence has been submitted, the 
claim of service connection for a lung disorder is reopened. 



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a lung disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

Having determined that the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for a lung disorder, by way of the May 2005 hearing 
testimony, the issue must now be returned to the RO for a 
determination on the merits.  

The VCAA provides that the duty to assist includes making 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A(a)(1).  

As part of the assistance provided, the Secretary shall make 
reasonable efforts to obtain relevant records.  Whenever the 
Secretary attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(1), (3).  

The veteran's complete service medical records are not 
associated with the claims folder.  The veteran stated that 
he was medically discharged from his second period of active 
service in November 1950.  Treatment records from the second 
period of active service and records of the Medical 
Evaluation Board are not associated with the claims folder.  
The Board finds that these records could be relevant to the 
claim for service connection.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should take appropriate steps 
in order to obtain any additional service 
medical records, including documents 
pertaining to any Medical Evaluation 
Board proceedings as reported by the 
veteran at his recent hearing.  The RO in 
this regard should undertake to verify 
that he was medically discharged from 
service as reported at the recent 
hearing.  

2.  Then, the RO should readjudicate the 
claim following completion of any other 
indicated development.  It any benefit 
sought on appeal remains denied, then the 
RO should issue a Supplemental Statement 
of the Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


